Title: From John Adams to Boston Patriot, 26 October 1810
From: Adams, John
To: Boston Patriot



    
        
        Quincy, October 25, 1810
    

    I had prepared a memorial to the states general according to my instructions,
        but as the French ambassador procrastinated and the prospect of a negociation for peace with
        England opened, I grew daily more and more indifferent about the triple or quadruple
        alliance, and said no more upon the subject.
    The project which was written but never presented, was in these words:
    High and mighty lords,
    The subscriber, minister plenipotentiary of the United States of America, has the honor to propose to your high mightinesses, that by the tenth article of the treaty of alliance between the said United States and the crown of France— 

“Le roi tres chretien et les etats unis sont convenuv d’inviter de concert ou d’admettre les puissances, qui auront des griefs, contre l’Angleterre, a faire cause commune avec eux, et, a acceder a la presente alliance, sous les conditions qui seront librement agreees et convenues, entre toutes les parties.”
    In consequence of which article, the United States in congress assembled, having taken into consideration the numerous “griefs” of this republic, “contre l’angleterre,” and the benefit of an intimate concert of the counsels and arms of the powers at war, engaged in the same interests, against a common enemy, have thought fit to transmit to the subscribed, their express instructions to propose, and he has accordingly the honor to propose accordingly, to your high mightinesses, a treaty of alliance between his most christian majesty, the states general of the United Netherlands, and the United States of America, having for its object and limited in its duration, to the present war with Great Britain and conformed to the treaties subsisting between the crown of France and the United States.—That the conditions of this alliance be, that your high mightinesses shall expressly acknowledge the sovereignty and independence of the United States of America, absolute and unlimited as well in matters of government as of commerce—that the war with Great Britain shall be made a common cause, each party exerting itself, according to its discretion, in the most effectual hostility against the common enemy, and that no party shall conclude either truce or peace with G. Britain, without the formal consent of the whole first obtained, nor lay down their arms until the sovereignty and independence of the said United States shall be formally or tacitly assured by G. Britain in a treaty which shall terminate the war.
    John Adams.
    The Hague, August 18, 1782.—Wrote to secretary Livingston, “I have the honor to enclose for the information of congress, a copy of Mr. Fitzherberts commission. It has been sent to the states general by Mr De Berkenrode, the Dutch ambassador at Paris, and has been communicated to me by a friend.
    [N.B. in 1810.—This essential document was not communicated to me by the Comte De Vergennes, nor by the Duke De La Vauguion, nor by Dr. Franklin, nor Mr. Jay—but by a member of the states general, in confidence. This occasioned me no small embarrassment. What could I write about it to my colleagues, who wrote nothing of it to me?]
    The commission was in these words:
    Georgius Rex
    Georgius tertius, Dei gratia, Magnæ Britaniœ, Franciæ, et Hiberniœ Rex, Fidei Defensor, Dux Brunvicensis et Luneburgensis, Sacri Romani Imperii Archi-Thesaurarius, et Princeps Elector Etca Omnibus et Singulis, ad quos presentes hæ Literæ, pervenerint, Salutem.
    Cum, Belli incendio, jam nimis diu diversis orbisterrarum partibus flagrante, in id quam maxime incumbamus, ut Tranquilitas publica, lot titibus Controversii que rite compositis, reduci et Stabiliri possit, cumque ea de causa, virum quendam tanto negotio parem, ad bonum fratrem nostrum, Regem Christianissimum, mittere decrevimus.
    Sciatis igitur, quod Nos, Fide, Industria, Ingenii perspicacia et Rerum usu, fidelis et delecti nobis, Alleini Fitzherbert, Armigeri, plurimum confisi, eundem nominavimus, fecimus, et constituimus, nostrum verum certum et indubitatum commissarium procuratorem et plenipotentiarium, dantes et concedentes eidem, omnem et omnimodum potestatem facultatem authoritatemque, nec non Mandatum generale, pariter ac speciale (ita tamen ut generale speciali non deroget, nec e contra) in Aula prædicti boni Fratris nostri Regis Christianissimi, pro nobis et nostro nomine, una cum Legatis Commissariis Deputatis et Plenipotentiarus, tam celsorum et Præpotentium Dominorum, ordinum Generalium Fæderati Belgii, quam, Quorumuonque Principum et Statuum quorum interesse poterit, sufficiente authoritate instructis, tam singulatim ac divisim, quam aggregatim ac conjunctim, congrediendi et colloquendi, atque cum ipsis de pace firma et stabili, sinceraque Amicitia et concordia quantocius restituendis, conveniendi, tractandi, consulendi et concludendi, eaque omnia, quæ ita conventa et conclusa fuerint pro nobis et nostro nomine subsignandi; superque conclusis Tractatum Tractatusve, vel alia instrumenta, quotquot, et qualia necessaria fuerint, conficiendi, mutuoque tradendi, recipiendique omnia alia quæ ad opus supra dictum feliciter exequendum pertinent transigendi, tam amplis modo et forma, ac vi, effectuque pari, ac si nos, Si interessemus, facere et præstare possemus; spondentes, et in Verbo Regio promittentes, nos omnia et singula, quæcunque, a dicto nostro plenipotentiario transigi et concludi contigerint, grata, rata, et accepta, omni meliori modo habituros, neque passuros unquam, ut in toto vel in parte, a quoniam violentur, aut ut iis in contrarium eatur.
    In quorum majorem Fidem, et Robur, præsentibus, manunostra regia signatis, magnum nostrum Magnœ Britanniœ Sigillum appendi fecimus; quæ dabentur in Palatio Nostro Divi Jacobi, vicissimo quarto die, mensis Julii Anno Domini Millessimo, Septingentissimo, Octogessimo Secundo, Regnique Nostri, Vicessimo Secundo.
    The words “Quorumuinque Statuum quorum interesse poterit” include the United States, according to them, and in their sense, but not according to the king who uses those words: so that there is still room for evasion. How much nobler and more politic was Mr. Fox’s idea, to insert “the ministers of the United States of America” expressly.
    The states general have appointed Mr. Brantzen their minister plenipotentiary to treat concerning peace, and he will set off for Paris in about three Weeks. His instructions are such as we should wish.
    [For my own part I will be very explicit with congress. If I were now the sole minister for treating of peace, I should decidedly refuse to enter into any conferences, with any one whatever, without full and express powers to treat with the U. S. of America. If I had been alone when the first messengers were sent over, I mean when Mr. Diggs and Mr. Oswald came over, my answer would have been clear, that I never would treat, but with such a plenipotentiary. If my opinion had been asked by Dr. Franklin, I should have given him the same. If this only wise and manly part had been taken, we should have had such a minister, long e’er now to have treated with, and Mr. Fox’s system would have prevailed. But instead of this, Dr. Franklin sends over to England, Mr. Alexander, and he tells them that no such acknowledgement of our independence will be insisted on. Thus it is that all American affairs are conducted by Dr. Franklin. I have not refused to act in the commission with him, because I tho’t it possible that I might do some little good in it, or prevent some evil. But I despair of doing much, to such a degree, that I beg congress would release me from this tie, and appoint another minister of that commission in my room.
    At least this is my humble opinion—if we ever gain any advantage from modern Britons, by relaxing, in one iota, from our principles and just pretensions, I am wholly mistaken in their character.]
    The states of Holland and West Friesland have determined the last week upon our project of a treaty of commerce, and I expect to enter into conferences with the states general this week in order to bring it to a conclusion. I hope for the ratification of the contract for a loan, which has been sent to congress five different ways. Upon the receipt of this ratification, there will be thirteen or fourteen hundred thousand guilders ready to be paid to the orders of congress by Messeurs Wilhem & Jean Willink, Nicholas & Jacob Vanstaphorst, and De la Lande & Fynje.
    The states and the regencies are taking such measures with the Stadholder, by demanding his orders and correspondences about naval affairs, and by re-assuming their own constitutional rights in the appointment of officers, &c. as will bring all things to right in this republic, which we shall find an affectionate and an usefull ally.
    The communication of the following instructions to me, is such a proof of friendship and such a mark of confidence, as makes it my duty to request of congress that it may be kept secret.—
    Instructions projected and passed for Mr. the ambassador Lestevenon de Berkenrode and Mr. De Brantzen.
    1. His most christian majesty, having manifested, in the most obliging manner, by his ambassador extraordinary, Monsieur Le Duc De La Vauguion who resides here, his favorable intention to have an eye to the interests of the republic, in the negociations for a general peace. The aforesaid ministers will neglect nothing, but on the contrary will employ all their diligence and all their zeal to preserve and fortify, more and more, this favorable disposition of his majesty towards this State.
    2. To this end these gentlemen in all which concerns the objects of their commission, or which may have any relation to them, will act in a communicative manner, and in concert with the ministry of his said majesty, and will make confidential communications of all things with them.
    3. They will not enter into any negociation of peace between the British court and the republic, nor have any conferences thereupon with the ministers of said court, before they are assured beforehand in the clearest manner and without any equivocation, that his Britannic majesty has in fact, and continues to have, a real intention to acquiesce, without reserve, that the republic be in full possession and indubitable enjoyment of the rights of the neutral flag and of a free navigation, in conformity to and according to the tenor of the points enumerated in the declaration of her imperial majesty of Russia, dated the 28th of February, 1780.
    4. When these gentlemen shall be certain of this, and shall have received the requisite assurances of it, they shall conduct in such a manner in the conferences which shall then be held thereupon, with the ministers of his Britannic majesty: as to direct things to such an end that in projecting the treaty of peace and friendship between his said majesty and the republic; all the points concerning the free navigation be adopted word for word, and literally from the said declaration of her imperial majesty, and inserted in the said treaty. And moreover, in regard to contraband; upon the subject of which, the said declaration refers to the treaties of commerce then subsisting between the respective powers: that they establish henceforward a limitation so precise and so distinct, that it may appear, most clearly, in future, that all naval stores (les munitions ou mattieres navales;) may not by any means be comprehended under the denomination of contraband. As also, that with regard to the visitation of merchant vessels, they shall establish the two following rules, to wit. 1. That the masters (patrons) of merchant ships shall be discharged upon exhibiting their documents, from whence their cargoes may be known, and to which faith ought to be given, without pretending to molest them by any visitation. 2. That when merchant vessels shall be convoyed by vessels of war, all faith shall be yielded to the commanding officers, who shall escort the convoy, when they shall declare and affirm upon their word of honour, the nature of the cargoes; without being able to require of vessels convoyed, any exhibition of papers and still less to visit them.
    5. These gentlemen shall insist also, in the strongest manner and as a condition, sine qua non upon this, that all the professions conquered from the republic by the ships of war or privateers of his Britannic majesty, or by the arms of the English East India Company, during the course of this war, or which may be further conquered from it, before the conclusion of the peace, be restored to it, under the eventual obligation of reciprocity; and this, as far as possible, in the same state in which they were, at the time of the invasion. 
    And whereas the greatest part of these possessions have been retaken from the common enemy, by the arms of his most christian majesty, these gentlemen will insist in the strongest manner with his majesty and his ministry, that by the promise of the restitution of these possessions to the state, immediately after the conclusion of the peace, the republic may receive real proofs of the benevolence and of the affection, which his majesty has so often testified for it.
    6. These gentlemen will insist also, in the strongest manner, upon the just indemmnification for all the losses unjustly caused by Great Britain, to the state and to its inhabitants both in Europe and elsewhere.
    7. In the affairs concerning the interest of the company of the East Indies of this country, these gentlemen ought to demand and receive, the considerations of the commissaries, who are now at Paris on the part of the company and act in concert with them,in relation to these affairs.
    
    8. In all respects, these gentlemen will hold a good correspondence with the ministers of the other belligerent powers, and it is very specially enjoined upon them, and recommended to direct things to this, that in the said negotiations, there be given no room to be able to conclude or resolve either treaty or cessation of hostilities, if it be not with the common and simultaneous concurrence of all belligerent powers.
    
    9. Finally, and in general. These gentlemen, during the course of all this negotiation, will have always before their eyes, that the conferences at Paris, at least for the present, ought not to be looked upon as preparatory and preliminary: and that the decision of points which may remain in litigation, ought to be reserved to a general congress, together with the adjustment final of the definitive treaty of peace: the whole, at least, until their high mightinesses further informed of the success of these negotiations, and of the inclination of the belligerent powers, shall find good to qualify these gentlemen for the final and peremptory conclusion of a treaty.
    
    These Instructions will shew congress in a clear light, the disposition of this republic to be as favorable for us and our allies as we could wish it.
    
    Secretary Livingston.
    The paragraphs in the foregoing letter included within crochetts, thus, [from the words—for my own part, to the words wholly mistaken in their character] I omitted in my letter to Mr. Livingston, upon more mature reflection. The reasons will be explained in course. But as I must now enter on the most disagreeable part of my business in Europe, if not in my whole life, I must beg the patience, candor and indulgence of your readers.
   


    
        John Adams.
    


    

